DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19, filed on 06/22/2020, are under examination.

Claim Objections
Claim 15 is objected to because of the following informalities:  it recites “extract” when referring to separation or evaporation; extract typically refers to using a solvent in separation which is not consistent with oligomer separations that are being claimed here. It is suggested that these terms are replaced with “to separate”, “to provide”, or similar terms accepted in the separation art.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7-10 are rejected under 35 U.S.C. 102(a)(10 as being anticipated by Yokoyama et al. (US 2010/0036185).

Regarding claims 1 and 7-8, Yokoyama teaches a method for catalytic ethylene oligomerization to produce an effluent comprising an ethylene low-polymer (i.e. oligomer such as 1-hexene oligomer), a high boiler component (which comprises decene and tetra decene), catalyst residue, and by-produced polymer (Abstract, [0087]-[0088] and Fig. 1 label 11). The effluent is separated into various fraction including unreacted ethylene, which is recycled along with fresh feed of ethylene (Fig. 1 label   20, 30, 21, 31, 12a and 12 into reactor 10). The liquid, remaining after ethylene removal (Fig. 1 label 32), is separated into two fractions containing 1-hexne oligomer (i.e. first fraction; Fig. 1 labels HB, 42, column 40, and 41) and a high boiler fraction which comprises by-product solvent (1-decene for example) and by-product polymer (i.e. second fraction, Fig. 1 label 42, [0098]-[0107]). The heavy boiler fraction (stream 42) is exposed to evaporative separation in separator such as thin film evaporator to separate decene (i.e. third fraction) and by-product polymer (i.e. polymeric by-product) (refer to 70 of Fig. 2 and related discussion in [0105] and [0107]). The recycled ethylene (Fig. 1 labels 12 and 12a) read on pending claim 7. The disclosed ethylene monomer which makes 1-hexene oligomer and decene by-product solvent read on pending claim 8.
Regarding claim 3, Yokoyama teaches the catalyst residue flows with the bottoms of the separation columns until it is concentrated in the HB (heavy boiler, [0011]).

Regarding claims 9-10, Yokoyama teaches a system comprising i) a reactor for oligomerizing ethylene to produce 1-hexene, by-product solvent decene, polymer by-product, ii) a separation unit coupled to the reactor, and a TFE coupled to the separation unit (Fig. 1-2, Label 42). The system separates by-product solvent decene from the other components in the effluent (as discussed above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 4-6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama as applied to claims 1 and 9 above, and further in view of Emoto (US 2018/0009728).
Regarding these claims, Yokoyama is silent about collecting the by-product solvent (e.g. decene) and delivering this by-product solvent back to the reactor in wash mode.
However, Emoto discloses collecting decene as a heavy boiler from ethylene oligomerization and using this decene in reactor wash more to clean the reactor from build-up polymer ([0017] step 10, [0030], [0059], [0085] and [0112]-[0118]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Yokoyama with the teachings of Emoto as it relates to storing the by-product solvent (e.g. decene or HB as described by both prior art references) that is recovered from the TFE and using this solvent in wash mode to clean reactor from reaction deposits and build-up. In this case, the combination of these teachings is considered obvious because it involves applying known oligomerization reactor cleaning techniques (using HB or by-product solvent or decene) with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  a thorough search of pertinent prior art did not locate a teaching or a suggestion for a method that separates the oligomerization effluent into the claimed first fraction and second fraction wherein the by-product solvent is separated from both the first fraction (in separation section) and second fraction (in thin film evaporator) and delivered to the reactor section in wash mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI Z FADHEL/Primary Examiner, Art Unit 1772